1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     ANTHONY BRADLEY,                                       Case No. 3:19-cv-00605-MMD-CBC
4                                             Plaintiff                     ORDER
5            v.
6     NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
7
                                          Defendants
8
9
     I.     DISCUSSION
10
            Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections
11
     (“NDOC”), has filed a document titled “Notice of Intent Civil Rights Complaint 42 U.S.C.
12
     § 1983.” (ECF No. 1-1). Plaintiff has not filed a complaint or an application to proceed in
13
     forma pauperis in this matter.
14
            Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a
15
     complaint with the court.” Fed. R. Civ. P. 3. As such, the Court grants Plaintiff thirty (30)
16
     days from the date of this order to submit a complaint to this Court.
17
            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an
18
     application to proceed in forma pauperis and attach both an inmate account statement
19
     for the past six months and a properly executed financial certificate. Plaintiff will be
20
     granted an opportunity to file an application to proceed in forma pauperis, or in the
21
     alternative, pay the full filing fee for this action. If Plaintiff chooses to file an application
22
     to proceed in forma pauperis he must file a fully complete application to proceed in forma
23
     pauperis and attach both an inmate account statement for the past six months and a
24
     properly executed financial certificate. Plaintiff is advised that this case will not be placed
25
     in line for screening until the complaint is filed and he either pays the filing fee or files a
26
     complete application to proceed in forma pauperis and attach both an inmate account
27
     statement for the past six months and a properly executed financial certificate.
28
     ///
1    II.    CONCLUSION
2           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send
3    Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
4    as the document entitled information and instructions for filing an in forma pauperis
5    application.
6           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
7    Plaintiff must either: (1) file a fully complete application to proceed in forma pauperis, on
8    the correct form with complete financial attachments of an inmate account statement for
9    the past six months and a properly executed financial certificate in compliance with 28
10   U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the
11   $350 filing fee and the $50 administrative fee).
12          IT IS FURTHER ORDERED that Plaintiff will submit a complaint to this Court within
13   thirty (30) days from the date of this order.
14          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
15   approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The
16   Clerk of the Court will also send Plaintiff a copy of his document titled Notice of Intent Civil
17   Rights Complaint 42 U.S.C. § 1983. (ECF No. 1-1).
18          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
19   dismissal of this action may result.
20          DATED this 7th day of October, 2019.
21
22                                               UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28                                                -2-
